RYMER, Circuit Judge,
dissenting and concurring in the judgment:
I am with the majority insofar as it remands this case for further proceedings in light of United States v. $405,089.23 in U.S. Currency, 33 F.3d 1210 (9th Cir.1994). However, I otherwise dissent.
All of Part I, a discussion of double jeopardy bereft of a holding, is superfluous to the disposition of the appeal before us. At this point, no one has any idea if Abdul Aziz has any ownership interest in the forfeited funds. Unless he does, Aziz obviously has no double jeopardy claim. The parties never briefed how § 5317 mixes with the Double Jeopardy Clause. Part I is, therefore, a discussion in the air with which I cannot agree.
I also disagree with Part II. Abdul Ma-jeed’s declaration does not create a genuine issue of material fact because it fails to distinguish his conduct from that in Calero-Toledo v. Pearson Yacht Leasing Co., 416 U.S. 663, 687, 94 S.Ct. 2080, 2093-94, 40 L.Ed.2d 452 (1974). It boils down to an assertion that Abdul Majeed hadn’t a clue that his brother would violate any law. This cannot possibly support a reasonable inference that he had “proved not only that he was uninvolved in and unaware of the wrongful activity, but also that he had done all that reasonably could be expected to prevent the proscribed use of his property-” Calero-Toledo, 416 U.S. at 689, 94 S.Ct. at 2095 (emphasis added). Majeed did assure that Aziz would bring the funds back rather than wire them, after they had been wired the day before, to avoid transfer and commissions; he did not assure that Aziz would not avoid other burdens, like reporting the currency. The district court got it right, and I would affirm.
The discussion of the Eighth Amendment issue in Part III is likewise entirely dicta, as we have no idea if the district court will have to address that question. Nor is it correct— this case is controlled by One Lot Emerald Cut Stones v. United States, 409 U.S. 232, 93 S.Ct. 489, 34 L.Ed.2d 438 (1972), which remains alive and well after Austin v. United States, — U.S. -, 113 S.Ct. 2801, 125 L.Ed.2d 488 (1993), and United States v. Real Property Located in El Dorado County, 59 F.3d 974 (9th Cir.1995). Moreover, it creates a circuit split. See United States v. $145,139.00, 18 F.3d 73 (2d Cir.), cert. denied, — U.S. -, 115 S.Ct. 72, 130 L.Ed.2d 27 (1994) (holding that forfeiture of funds pursuant to § 5317 does not violate Excessive Fines Clause). Here again I would affirm the district court.
I therefore concur only in the judgment of remand.